Fourth Court of Appeals
                               San Antonio, Texas
                                     January 23, 2019

                                   No. 04-18-00397-CV

             MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                     Appellants

                                            v.

                           Timothy MOTT and Sharlotte Mott,
                                     Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI00572
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
       The Unopposed Motion for Extension of Time to File Appellee’s Brief is hereby
GRANTED. Time is extended to March 1, 2019. “No further extensions absent extraordinary
circumstances.”

                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court